Exhibit 10.3
EXECUTION VERSION
KEYBANK NATIONAL ASSOCIATION
127 Public Square
Cleveland, Ohio 44114
September 29, 2010
Parexel International Corporation
195 West Street
Waltham, MA 02451
Attn: Peter Rietman, Vice President and Treasurer

      Re: Term Loan Facility

Ladies and Gentlemen:
     KEYBANK NATIONAL ASSOCIATION (the “Lender”) is pleased to make available to
PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation (the “Borrower”),
a term loan on the terms and subject to the conditions set forth below. Terms
not defined herein have the meanings assigned to them in Exhibit A hereto.

1.   The Facility.

  (a)   The Term Loan. Subject to the terms and conditions set forth herein, the
Lender agrees to make a single loan to the Borrower on the Closing Date in an
aggregate original principal amount equal to $25,000,000 (the “Term Loan”).
Amounts borrowed under this Paragraph 1(a) and repaid or prepaid may not be
reborrowed.     (b)   Borrowings, Conversions, Continuations. The Borrower may
request that the Term Loan or, subject to the terms and conditions set forth
herein, any portion thereof, be (i) made as or converted to a Base Rate Loan by
irrevocable notice to be received by the Lender not later than 11:00 a.m. on the
Business Day of the borrowing or conversion, or (ii) made or continued as, or
converted to, a Eurodollar Rate Loan by irrevocable notice to be received by the
Lender not later than 11:00 a.m. three Business Days (or in the case of the
conversion of the initial Term Loan made on the Closing Date, two Business Days)
prior to the Business Day of the borrowing, continuation or conversion. If the
Borrower fails to give a notice of conversion or continuation prior to the end
of any Interest Period in respect of any Eurodollar Rate Loan, the Borrower
shall be deemed to have requested such Eurodollar Rate Loan to be converted to a
Base Rate Loan on the last day of the applicable Interest Period. If the
Borrower requests that any portion of the Term Loan be continued as or converted
to a Eurodollar Rate Loan, but fails to specify an Interest Period with respect
thereto, the Borrower shall be deemed to have selected an Interest Period of one
month. Notices pursuant to this Paragraph 1(b) may be given by telephone if
promptly (and in any event on the same Business Day) confirmed in writing.      
  Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum

 



--------------------------------------------------------------------------------



 



      principal amount of $500,000. There shall not be more than three different
Interest Periods in effect at any time.     (c)   Interest. At the option of the
Borrower, the Term Loan shall bear interest at a rate per annum equal to:
(i) the Adjusted Eurodollar Rate plus the Applicable Margin; or (ii) the Base
Rate plus the Applicable Margin. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Adjusted
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other interest hereunder shall be
calculated on the basis of a year of 360 days and actual days elapsed.        
The Borrower promises to pay interest: (i) for each Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, (B) on the date of any
conversion of the Term Loan (or portion thereof) to a Base Rate Loan and (C) on
the date of any prepayment of any such Eurodollar Rate Loan, on the amount so
prepaid; (ii) for Base Rate Loans, on the last Business Day of each calendar
quarter; and (iii) on the Maturity Date. If the time for any payment is extended
by operation of law or otherwise, interest shall continue to accrue for such
extended period.         After the date any principal amount of the Term Loan is
due and payable (whether on the Maturity Date, upon acceleration or otherwise),
or after any other monetary obligation hereunder shall have become due and
payable (in each case without regard to any applicable grace periods), the
Borrower shall pay interest (after as well as before judgment) on such amounts
at a rate per annum equal to the Base Rate plus the Applicable Margin plus two
percent (2%). Accrued and unpaid interest on past due amounts shall be payable
on demand.         In no case shall interest hereunder exceed the amount that
the Lender may charge or collect under applicable law.     (d)   Evidence of
Loans. The Term Loan and all payments thereon shall be evidenced by the Lender’s
loan accounts and records; provided, however, that upon the request of the
Lender, the Term Loan may be evidenced by a promissory note in a form reasonably
acceptable to the Lender in addition to such loan accounts and records. Such
loan accounts, records and promissory note, if any, shall be conclusive (absent
manifest error) of the amount of the Term Loan and payments thereon. Any failure
to record the Term Loan or payment thereon or any error in doing so shall not
limit or otherwise affect the obligation of the Borrower to pay any amount owing
with respect to the Term Loan.     (e)   Closing Fee. The Borrower agrees to pay
to the Lender a closing fee of $25,000 (the “Closing Fee”). The Closing Fee
shall be due and payable and fully-earned on the Closing Date and, upon payment,
shall not be refundable for any reason whatsoever.     (f)   Repayment. The
Borrower hereby promises, absolutely and unconditionally, to pay the aggregate
principal amount of the Term Loan then outstanding, plus all accrued and unpaid
interest thereon, on the Maturity Date.         The Borrower shall make all
payments required hereunder not later than 2:00 p.m. on the date of payment in
same day funds in Dollars at the office of the Lender located at 127 Public
Square, Cleveland, Ohio 44114 or such other address as the Lender may from time
to time designate in writing.

 



--------------------------------------------------------------------------------



 



      All payments by the Borrower to the Lender hereunder shall be made to the
Lender in full without set-off or counterclaim and free and clear of and exempt
from, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, duties or charges of whatsoever nature imposed by
any government or any political subdivision or taxing authority thereof unless
the Borrower is required to deduct or withhold such amounts by law. If the
Borrower is required to deduct or withhold taxes by law, the Borrower shall
reimburse the Lender for any taxes imposed on or withheld from such payments
(other than taxes imposed on the Lender’s income, franchise taxes imposed on the
Lender, or branch profits taxes or similar taxes imposed on the Lender, by the
jurisdiction under the laws of which the Lender is organized or any political
subdivision thereof or in which its principal or lending office is located or by
any jurisdiction as a result of a present or former connection between the
Lender and such jurisdiction, other than any such connection arising solely as a
result of this Agreement). On or prior to the Closing Date, the Lender shall
deliver to the Borrower, a duly executed and properly completed copy of IRS Form
W-9 (or applicable successor form) establishing an exemption from United States
federal backup withholding tax. Borrower shall not reimburse the Lender for any
withholding taxes resulting from Lender’s failure to deliver such form. No
assignee or participant shall be entitled to reimbursement for taxes hereunder
or reimbursement or payment of any costs, losses or payments under Paragraph
5(d) hereof, to the extent that the assignor or grantor of participation rights,
as applicable, was not entitled to such reimbursement or payment at the time of
such assignment or grant of participation. Any assignee or participant shall
provide the Borrower with a duly completed and properly completed IRS Form W-9
or appropriate IRS Form W-8, as applicable.     (g)   Prepayments. The Borrower
may, upon three Business Days’ notice, in the case of Eurodollar Rate Loans, and
upon same-day notice in the case of Base Rate Loans, prepay Base Rate Loans on
any Business Day; provided that the Borrower pays all Breakage Costs (if any)
associated with such prepayment on the date of such prepayment. Prepayments of
Eurodollar Rate Loans must be accompanied by a payment of interest on the amount
so prepaid. Prepayments of Eurodollar Rate Loans must be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Prepayments
of Base Rate Loans must be in a principal amount of at least $500,000 or, if
less, the entire principal amount thereof then outstanding.

2.   Conditions Precedent to Loans. The obligation of the Lender to make the
Term Loan hereunder is subject to satisfaction of the following conditions
precedent:

  (a)   The Lender’s receipt of each of the following in form and substance
satisfactory to the Lender:

  (i)   this Agreement duly executed and delivered on behalf of the Borrower and
the Lender;     (ii)   a certified borrowing resolution or other evidence of the
Borrower’s authority to borrow the Term Loan and enter into the Loan Documents;
    (iii)   a certificate of incumbency evidencing the identity, authority and
capacity of each Person authorized to act in connection with the Loan Documents;
    (iv)   a notice of borrowing duly executed and delivered on behalf of the
Borrower;

 



--------------------------------------------------------------------------------



 



  (v)   a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP,
counsel to the Borrower, addressed to the Lender, as to such matters concerning
the Borrower and this Agreement and the other Loan Documents as the Lender may
reasonably request;     (vi)   a copy of (i) the letter agreement, dated as of
September 23, 2010, between the Borrower and Bank of America, N.A. (the “BOA
Agreement”), and (ii) the Promissory Note, dated as of September 23, 2010, made
by the Borrower in favor of JPMorgan Chase Bank, N.A. (the “JPM Agreement”), in
each case certified by the president, chief financial officer, a vice president,
or another officer of the Borrower reasonably acceptable to the Lender;    
(vii)   such other documents and certificates as the Lender may reasonably
request; and     (viii)   the Lenders shall have received a certificate, dated
the Closing Date and signed by the president, chief financial officer, a vice
president or another officer of the Borrower reasonably acceptable to the
Lender, confirming compliance with Section 6.1(f) of the Existing Agreement both
before and after giving effect to the closing of the transactions contemplated
hereby.

  (b)   The Lender shall have received from the Borrower payment of all fees and
expenses (including reasonable attorneys’ fees) required to be paid to the
Lender on or before the Closing Date.

3.   Covenants; Representations and Warranties.

  (a)   Compliance with Existing Agreement. So long as principal of and interest
on the Term Loan or any other amount payable hereunder or under any other Loan
Document remains unpaid, the Borrower shall comply with all the covenants and
agreements applicable to it contained in Articles V (Affirmative Covenants) and
VI (Negative Covenants) of the Existing Agreement as in effect on the Closing
Date, including for purposes of this Paragraph 3, each Additional Existing
Agreement Covenant. The Borrower hereby agrees that, in furtherance of the
foregoing, the Borrower shall (x) deliver to the Lender each of the financial
statements, certificates or other documents required to be delivered to any
lender or any agent under Sections 5.1(a)-(d) and Section 5.2 of the Existing
Agreement as in effect on the Closing Date including each Additional Existing
Agreement Covenant and (y) calculate each of the financial covenants set forth
in the Existing Agreement without giving effect to any amendment, consent,
waiver or other modification of such financial covenant occurring after the
Closing Date (other than any Additional Existing Agreement Covenant). The Lender
hereby agrees that the Borrower shall be permitted to deliver each such
financial statement, certificate or other document in the manner specified in
the Existing Agreement, as in effect on the date hereof. All such covenants and
agreements shall not be affected by any termination, cancellation, discharge or
replacement of the Existing Agreement     (b)   Representations and Warranties.
The Borrower hereby represents and warrants to the Lender that each
representation and warranty of the Borrower contained in Sections 3.1, 3.5, 3.6
(other than 3.6(a)(ii)), 3.7, 3.8, 3.9, 3.10 and 3.19 of the Existing Agreement
is true and correct on and as of the Closing Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are

 



--------------------------------------------------------------------------------



 



      true and correct as of such earlier date. The Borrower hereby further
represents and warrants to the Lender that:     (i)   It is a corporation duly
organized or formed, validly existing and in good standing under the laws of the
state of its organization or formation and has the power and authority and the
legal right to execute, deliver and perform its obligations under the Loan
Documents;     (ii)   The execution, delivery and performance of this Agreement
and the other Loan Documents by the Borrower have been duly authorized by all
necessary action, and this Agreement is and the other Loan Documents, when
executed, will be legal, valid and binding obligations of the Borrower,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
execution, delivery and performance of this Agreement and the other Loan
Documents are not in contravention of law or of the terms of the Borrower’s
organic documents and will not result in the breach of or constitute a default
under, or result in the creation of a lien or require a payment to be made under
any indenture, agreement or undertaking to which the Borrower is a party or by
which it or its property may be bound or affected;     (iii)   No Default has
occurred and is continuing;     (iv)   The proceeds of the Term Loan will be
used to repay indebtedness, for general corporate purposes and in accordance
with requirements of law, and will not be used for any purpose that entails a
violation of the Regulations of the Board of the Federal Reserve, including
Regulations T, U and X;     (v)   The Borrower’s true and correct U.S. taxpayer
identification number is set forth beneath its signature below;     (vi)   Since
June 30, 2010, there has been no material adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries (as defined in the Existing Agreement) taken as a
whole; and     (vii)   The transactions contemplated by this Agreement and the
other Loan Documents do not require any consent or approval of, registration or
filing with, or any other action by, any governmental authority, except such as
have been obtained or made and are in full force and effect and any public
filings with the Securities and Exchange Commission.

4.   Events of Default. The following are “Events of Default:”

  (a)   The Borrower fails to pay: (i) any principal of the Term Loan as and on
the date when due; (ii) any interest on the Term Loan or any fee due hereunder
within three Business Days after the date when due; or (iii) any other fee or
amount payable to the Lender under any Loan Document, or any portion thereof,
within three Business Days after the date due; or     (b)   any representation
or warranty made or deemed made by or on behalf of the Borrower in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or

 



--------------------------------------------------------------------------------



 



      modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;     (c)   an “Event
of Default” (as defined in the Existing Agreement) shall exist under the
Existing Agreement;     d)   the occurrence of an Additional Existing Agreement
Event of Default;     (e)   the occurrence of an “Event of Default” (or any
similar term or occurrence) under and as defined in the BOA Agreement or the JPM
Agreement; or     (f)   any material provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of the Term Loan and
all other amount payable hereunder, ceases to be in full force and effect; or
the Borrower contests in writing, or shall bring an action at law or in equity
to contest, the validity or enforceability of any provision of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document.

    Upon the occurrence of an Event of Default, the Lender may (x) declare all
sums outstanding hereunder and under the other Loan Documents, including all
interest thereon, to be immediately due and payable, whereupon the same shall
become and be immediately due and payable, without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character, all of which are hereby
expressly waived; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States of America, all sums outstanding hereunder
and under each other Loan Document, including all interest thereon, shall become
and be immediately due and payable, without notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor, or other
notices or demands of any kind or character, all of which are hereby expressly
waived and (y) exercise all rights and remedies available to it under the Loan
Documents and under applicable law.

5.   Miscellaneous.

  (a)   All references herein and in the other Loan Documents to any time of day
shall mean the local (standard or daylight, as in effect) time of Boston,
Massachusetts.     (b)   The Borrower shall be obligated to pay all Breakage
Costs.     (c)   If at any time the Lender, in its reasonable discretion,
determines that (i) adequate and reasonable means do not exist for determining
the Adjusted Eurodollar Rate, or (ii) the Adjusted Eurodollar Rate does not
accurately reflect the funding cost to the Lender of making Eurodollar Rate
Loans,the Lender’s obligation to make or maintain Eurodollar Rate Loans shall
cease for the period during which such circumstance exists.     (d)   The
Borrower shall reimburse or compensate the Lender, upon demand, for all costs
incurred, losses suffered or payments made by the Lender that are applied or
reasonably allocated by the Lender to the transactions contemplated herein (all
as determined by the Lender in its reasonable discretion) by reason of any and
all future reserve, deposit,

 



--------------------------------------------------------------------------------



 



      capital adequacy or similar requirements against (or against any class of
or change in or in the amount of) assets, liabilities or commitments of, or
extensions of credit by, the Lender; and compliance by the Lender with any
future directive or any future interpretation of an existing directive, or
requirements from any regulatory authority, whether or not having the force of
law; provided that the Borrower shall not be required to compensate the Lender
for any increased costs or reductions incurred more than 180 days prior to the
date that Lender notifies the Borrower of the change in law giving rise to such
increased costs, losses or payments and the Lender’s intention to claim
compensation therefore; provided that if the change in law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof.
    (e)   No amendment or waiver of any provision of this Agreement or of any
other Loan Document, and no consent by the Lender to any departure therefrom by
the Borrower, shall be effective unless such amendment, waiver or consent shall
be in writing and signed by the Lender, and any such amendment, waiver or
consent shall then be effective only for the period and on the conditions and
for the specific instance specified in such writing. No failure or delay by the
Lender in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other rights, power or
privilege.     (f)   Except as otherwise expressly provided herein, notices and
other communications to each party provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy to the address provided below or as otherwise provided in writing from
time to time by such party.         If to the Lender , to it at 127 Public
Square, Cleveland, Ohio 44114, Attention: Sukanya Raj (Telecopy No.
(216) 689-8329); and         if to the Borrower, to it at 195 West Street,
Waltham, Massachusetts 02451-1163, Attention of James F. Winschel, Jr. (Telecopy
No. (781) 434-5033); with a copy to Office of the General Counsel, Attention of
General Counsel (Telecopy No. 781- 434-5040); with a copy to Treasurer, Parexel
International Corp., Herman Heijermansweg 20, 1077 WL Amsterdam, Netherlands,
Attention of Peter Rietman (Telecopy No. 31 20 572 11 09), or such other address
provided from time to time by the Borrower.         Any such notice or other
communication sent by overnight courier service, mail or telecopy shall be
effective on the earlier of actual receipt and (i) if sent by overnight courier
service, the scheduled delivery date, (ii) if sent by mail, the fourth Business
Day after deposit in the U.S. mail first class postage prepaid, and (iii) if
sent by telecopy, when transmission in legible form is complete. All notices and
other communications sent by the other means listed in the first sentence of
this paragraph shall be effective upon receipt. Notwithstanding anything to the
contrary contained herein, all notices (by whatever means) to the Lender
pursuant to Paragraph 1(b) hereof shall be effective only upon receipt. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified in writing by such Person
for such purpose, it being understood and agreed that a voicemail message shall
in no event be effective as a notice, communication or confirmation hereunder.

 



--------------------------------------------------------------------------------



 



      The Lender shall be entitled, but not required, to rely and act upon any
notices (including telephonic notices of borrowings, conversions and
continuations) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Indemnitee from all
losses, costs, expenses and liabilities resulting from the reasonable reliance
by such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other communications with the Lender may be
recorded by the Lender, and the Borrower hereby consents to such recording.    
(g)   This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time (i) assign all or
any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an Affiliate of
the Lender or if an Event of Default exists, and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Borrower. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment. All
information provided by or on behalf of the Borrower to the Lender or its
Affiliates may be furnished by the Lender to its Affiliates and to any actual or
proposed assignee or participant, subject to an agreement containing provisions
substantially the same as those of Section 5(q) below. Any assignee of Lender
hereunder shall identify to the Borrower a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law.     (h)   The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Lender (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of any counsel for the Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Term Loan made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans.     (i)   The Borrower shall indemnify and hold harmless the
Lender, its Affiliates, and their respective partners, directors, officers,
employees, agents and advisors (collectively the “Indemnitees”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, or the consummation of the
transactions contemplated hereby or thereby (other than those matters
specifically addressed in Paragraph 1(f) and 5(d), which matters

 



--------------------------------------------------------------------------------



 



      shall be governed by the provisions of such Paragraph 1(f)(ii) and 5(d),
respectively), (ii) any Loan or the use or proposed use of the proceeds
therefrom(other than those matters specifically addressed in Paragraph 1(f) and
5(d), which matters shall be governed by the provisions of such Paragraph 1(f)
and 5(d), respectively), (iii) any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by the Borrower or
any subsidiary of the Borrower, or any environmental liability related in any
way to the Borrower or any subsidiary of the Borrower, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against the Lender for breach in bad faith of the
Lender’s obligations hereunder or under any other Loan Document, if the Borrower
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. The agreements in this
Paragraph 5(i) shall survive the repayment, satisfaction or discharge of all the
other obligations and liabilities of the Borrower under the Loan Documents. All
amounts due under this Paragraph 5(i) shall be payable within ten Business Days
after demand therefor.     (j)   If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.     (k)   This
Agreement may be executed in one or more counterparts, and each counterpart,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same instrument.     (l)   THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE COURT IN THE
CITY OF NEW YORK AND ANY

 



--------------------------------------------------------------------------------



 



      APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. THE BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO THE BORROWER AT ITS
ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO. THE BORROWER IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.     (m)   THE BORROWER AND THE LENDER EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.     (n)   The
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the
“Act”), the Lender is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.     (p)   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.     (q)  
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (e) subject
to an agreement containing provisions substantially the same as those of this
paragraph, to any assignee of or participant in, or any prospective assignee of
or participant in, any of its rights or obligations under this Agreement,
(f) with the consent of the Borrower, or (g) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
provision or (ii) becomes available to the Lender on a non-confidential basis
from a source other than the Borrower or its Affiliates. For the purposes of
this

 



--------------------------------------------------------------------------------



 



      paragraph, “Information” means all information received from or on behalf
of the Borrower or its Affiliates relating to the Borrower or its business. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Lender agrees to use reasonable commercial efforts
(if it may legally do so) to provide prior notice of any disclosure of
Information pursuant to clauses (b) or (c) above.         THE LENDER
ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.         ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE BORROWER PURSUANT TO THIS AGREEMENT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, THE LENDER REPRESENTS TO THE BORROWER THAT
IT HAS IDENTIFIED TO THE BORROWER IN THE NOTICE PROVISIONS ABOVE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

[SIGNATURE PAGE FOLLOWS.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            KEYBANK NATIONAL ASSOCIATION
      By:           Name:           Title:        

          PAREXEL INTERNATIONAL CORPORATION
    By:   /s/ James F. Winschel, Jr.       Name:   James F. Winschel, Jr.     
Title:   Senior Vice President and Chief Financial Officer     U.S. Taxpayer
Identification Number:   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DEFINITIONS

     
Additional Existing
Agreement Covenant:
  A covenant or agreement that is added to Article V (Affirmative Covenants) or
VII (Negative Covenants) of the Existing Agreement after the Closing Date, as
such covenant or agreement is in effect on the date so added, without giving
effect to any subsequent amendment or other modification thereof; provided,
however, that no such covenant or other agreement shall be deemed to be an
“Additional Existing Agreement Covenant” to extent such new covenant or
agreement shall be less restrictive than any existing covenant or agreement, as
determined by the Lender in its reasonable discretion.
 
   
Additional Existing Agreement Event of Default:
  An “Event of Default” that is added to Article VII of the Existing Agreement
after the Closing Date, as such “Event of Default” is in effect on the date so
added, without giving effect to any subsequent amendment or other modification
thereof; provided, however, that no such “Event of Default” shall be deemed to
be an “Additional Existing Agreement Event of Default” to extent such new “Event
of Default” shall be less restrictive than any existing “Event of Default,” as
determined by the Lender in its reasonable discretion.
 
   
Affiliate:
  With respect to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.
 
   
Adjusted Eurodollar Rate:
  For any Interest Period with respect to any Eurodollar Rate Loan, (i) the rate
per annum equal to the offered rate appearing on the applicable electronic page
of Reuters (or on the appropriate page of any successor to or substitute for
such service, or, if such rate is not available, on the appropriate page of any
generally recognized financial information service, as selected by the
Administrative Agent from time to time) that displays an average British Bankers
Association Interest Settlement Rate at approximately 11:00 A.M. (London time)
two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars with a maturity comparable to such Interest Period, divided
(and rounded to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the average (rounded to the nearest 1/16th of 1%) of
the rates per annum at which deposits in Dollars in an amount equal to the
amount of such Eurodollar Loan are offered to major banks in the London
interbank market at approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period for the same duration
as such Interest Period.

 



--------------------------------------------------------------------------------



 



     
Agreement:
  This letter agreement, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time.
 
   
Applicable Margin:
  The following percentages per annum, based on the Consolidated Leverage Ratio
(as defined in the Existing Agreement) as of the end of the most recent
Reference Period (as defined in the Existing Agreement) for which financial
statements shall have been delivered pursuant to the Existing Agreement :

              Pricing Level   Consolidated Leverage Ratio   Eurodollar Rate
Loans   Base Rate Loans
1
  ≤0.75:1.00   1.000%   0%
2
  >0.75:1.00 and ≤1.50:1.00   1.250%   0.250%
3
  >1.50:1.00 and ≤2.25:1.00   1.500%   0.500%
4
  >2.25:1.00   1.750%   0.750%

     
 
  Any increase or decrease in the Applicable Margin from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to
Section 5.1(c) of the Existing Agreement: provided, that, if such certificate is
not delivered when due in accordance with such Section, then Pricing Level 4
shall apply as of the first Business Day after the date on which such
certificate was required to have been delivered until such certificate is
delivered, after which the Applicable Margin shall be determined from such
certificate. The Applicable Margin in effect from the date hereof through the
date on which such certificate in respect of the Reference Period ending on the
last day of the third full fiscal quarter completed after the date of this
Agreement shall be determined based on Pricing Level 3.
 
   
Base Rate:
  For any day, means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect from time to time, determined
one Business Day in arrears, plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by KeyBank National
Association as its “prime rate,” which interest rate may or may not be the
lowest rate charged by it for commercial loans or other extensions of credit and
(c) the Adjusted Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by
KeyBank National Association based upon various factors including KeyBank
National Association’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by KeyBank National Association shall take effect at the opening
of business on the day specified in the public announcement of such change.
 
   
Base Rate Loan:
  Any portion of the Term Loan bearing interest based on the Base Rate.

 



--------------------------------------------------------------------------------



 



     
Breakage Costs:
  Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of: (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower to prepay,
borrow, continue or convert any Eurodollar Rate Loan on a date or in the amount
notified by the Borrower. The certificate of the Lender as to its costs of
funds, losses and expenses incurred shall be conclusive absent manifest error.
 
   
Business Day:
  Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender’s lending office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
   
Closing Date:
  The first date all the conditions precedent in Paragraph 2 are satisfied.
 
   
Control:
  The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
 
   
Default:
  Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
 
   
Dollar or $:
  The lawful currency of the United States of America.
 
   
Eurodollar Rate Loan:
  Any portion of the Term Loan bearing interest based on the Adjusted Eurodollar
Rate.
 
   
Event of Default:
  Has the meaning set forth in Paragraph 4.
 
   
Existing Agreement:
  The Credit Agreement, dated as of June 13, 2008, as amended by the First
Amendment dated as of July 10, 2008, and as amended and restated as of
August 14, 2008, and as amended as of December 19, 2008, among the Borrower,
Parexel International Holding B.V. and Parexel International Holding UK Limited,
as borrowers, certain subsidiaries of the borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and the other agents and
arrangers party thereto, as amended prior to the date hereof. All references to
the Existing Agreement shall mean the Existing Agreement as in effect on the
date hereof, without giving effect to any amendment, supplement or other
modification thereto or thereof after the date hereof.

 



--------------------------------------------------------------------------------



 



     
Federal Funds Rate:
  For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Lender on such day on such transactions as
determined by the Lender.
 
   
Indemnitee:
  Has the meaning set forth in Paragraph 5(i).
 
   
Interest Period:
  For each Eurodollar Rate Loan, (a) initially, the period commencing on the
date the Eurodollar Rate Loan is disbursed or converted from a Base Rate Loan
and (b) thereafter, the period commencing on the last day of the preceding
Interest Period, and, in each case, ending on the earlier of (x) the Maturity
Date and (y) one, two or three months thereafter, as requested by the Borrower;
provided that:
 
   
 
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and
 
   
 
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
 
   
Loan Documents:
  This Agreement and the promissory note, if any, delivered in connection with
this Agreement.
 
   
Maturity Date:
  December 31, 2010.
 
   
Person:
  Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, governmental authority or other
entity.

 